Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract is less than 50 words and compares the applicant’s invention to the prior art by the term “improved”.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 8-12 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Chung US Patent Application No. 2017/0082175.
Figure 1 in Chung publication discloses a frame for construction equipment (see paragraph #14) comprising; 
(claim 1) a first frame panel (chain housing 22 has an exterior planar oblong shaped housing panel with wheel mounts 20 projecting therefrom: see paragraphs 15 & 16); an access aperture (30, see paragraph #25) formed in the first frame panel to provide access to a volume internal to the first frame panel, the access aperture having a fully arcuate perimeter (as seen in figure 1 the access opening is circular) in the first frame panel.



In regard to claim 9, Chung describes housing 22 as a chain housing, and wherein the volume internal to the first frame panel includes the chain case (see paragraphs #15 & 16).

In regard to claim 10, in Chung the frame drive motor mount  (it is inherently necessary to have engine mounts to support a vehicle engine, see engine described in paragraph #22, the engine is connected to the drive shaft 70 located between the chain housing frames 22 as seen in figure 1) to support an engine and wherein the volume internal to the first frame panel includes an area around the drive motor mount (as seen in figure 1 the power input shaft 70 from the engine is located in an internal area between a first chain housing panel 22 and a second chain housing panel 22 on an opposite side)  .


Figure 1 in Chung discloses a power machine for construction equipment (see paragraph #14) comprising:
(claim 11) a power source (see paragraph #22);
a traction system (20, see paragraph #21) powered by the power source; and
a frame supporting the power source and the traction system (inherent that both the engine and traction system are supported by the frame of a vehicle), the frame having a first frame panel (chain housing 22 has an exterior planar oblong shaped housing panel with wheel mounts 20 projecting therefrom, see paragraphs 15 & 16)  with a fully arcuate access aperture (as seen in figure 1 the access opening 30 is circular) formed therein to provide access to a volume internal to the first frame panel (see paragraph #25)  .

In regard to claim 12, Chung’s fully arcuate access aperture has a perimeter substantially defined by a perimeter of at least one ellipse (Chung’s access opening 30 is a circular ellipse).


Claims 1-5, 8, 9, 11-16, 19 and 20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Wilson US Patent No. 2,282,443.
The Wilson patent discloses a vehicle including a frame (inherent that an automobile has a frame).  The frame panels surrounding a rear traction wheel includes an inspection access 
(claim 1) a first frame panel (1); an access aperture (see column 2 lines 5-15) formed in the first frame panel to provide access to a volume internal to the first frame panel, the access aperture having a fully arcuate perimeter in the first frame panel (see figure 1; column 2, lines 27-33).

In regard to claim 2 the Wilson access opening is pickle shaped: the opposite ends of the pickle shaped opening, as taken in the direction of travel of the vehicle have portions of an ellipse and the center axis of these two elliptical ends have centers that are offset from each other.   

In regard to claim 3, the ellipses at opposite ends of the pickle shaped opening in Wilson are circular ellipses.

In regard to claim 4, in Wilson the arcuate perimeter of the access aperture follows portions of the perimeters of the first and second intersecting ellipses and has arcuate transition areas between the perimeters of the first and second intersecting ellipses (see figure 1; column 2, lines 27-33) .

In regard to claim 5, in Wilson the arcuate transition areas provide a continuously curved transition between the perimeters of the first and second intersecting ellipses (see figure 1; column 2, lines 27-33).

In regard to claim 8, Wilson comprises a cover (2) configured to be removably secured to the first frame panel to provide access through the access aperture.

In regard to claim 9, Wilson discloses employing the access opening for removing and attaching anti-skid chains onto the traction tire in the wheel well case, and wherein the volume internal to the first frame panel (1) includes the wheel chain case (see column 1 lines 5-9).

(claim 11) The Wilson patent discloses a power vehicle in figure 1 comprising: 
a power source (inherent to a motor vehicle);
a traction system powered by the power source (see driven wheel, unnumbered, in figure 1); and
a frame supporting the power source and the traction system (inherent that both the engine and traction system are supported by the frame of a vehicle), the frame having a first frame panel (1) with a fully arcuate access aperture (see column 2 lines 5-15) formed therein to provide access to a volume internal to the first frame panel (see column 2 line 13).



In regard to claim 13, the pickle shaped opening in Wilson discloses two elliptical portions at each end of the pickle-shaped opening.  

In regard to claim 14, the ellipses at opposite ends of the pickle shaped opening in Wilson are circular

In regard to claim 15, in Wilson the arcuate perimeter of the access aperture follows portions of the perimeters of the first and second intersecting ellipses and has arcuate transition areas between the perimeters of the first and second intersecting ellipses (see figure 1; column 2, lines 27-33) .

In regard to claim 16, in Wilson the arcuate transition areas provide a continuously curved transition between the perimeters of the first and second intersecting ellipses (see figure 1; column 2, lines 27-33).

In regard to claim 19, Wilson comprises a cover (2) configured to be removably secured to the first frame panel to provide access through the access aperture.

In regard to claim 20, Wilson discloses employing the access opening for attaching chains onto the traction tire a via the wheel well case, and wherein the volume internal to the first frame panel includes the wheel chain case(see column 1 lines 5-9).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8, 11-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Moore US Patent No. 1,247,705 in view of Domke US Patent No. 5,727,881.

The Moore patent discloses a motor vehicle frame comprising:
(claim 1) a first frame panel (see 1, 1a and 1b in figure 4); an access aperture formed (see cover 64 covering aperture in figure 15; see page 5 lines 31-48) in the first frame panel to provide access to a volume internal to the first frame panel, upon inspection of figure 15 the aperture cover 64 shown in Moore illustrates an oblong cover for the access aperture.

The claimed invention is distinguishable from Moore’s motor vehicle frame by its recitation of the access aperture having a fully arcuate perimeter.   
The Domke patent discloses an aperture formed from first and second circular ellipses.  The twin circle aperture is disclosed as being less complicated to manufacture than an oblong aperture, see column 1 lines 23-31 and the last two full sentences of Domke’s abstract. 
It is deemed to have been obvious to one of ordinary skill in the art at the time of the instant application to substitute a twin ellipse circle aperture as taught by Domke for the oblong access aperture in Moore to reduce manufacturing costs.  

In regard to claim 2, the Domke aperture discloses the access aperture having a fully arcuate perimeter and that is substantially defined by perimeters of first (29) and 

In regard to claim 3, Domke describes the aperture perimeter being defined by first and second circles (see column 2, lines 46-51).
 
In regard to claim 4 the Domke aperture discloses a fully arcuate perimeter of the access aperture follows portions of the perimeters of the first and second intersecting ellipses and has arcuate transition areas adjacent both sides of each of the vertices (31, 32) at the perimeters of the first and second intersecting ellipses.

In regard to claim 5 the Domke aperture arcuate aperture is two continuously curved circles without flat portions at the two transition areas located adjacent vertices 31 and 32.

In regard to claim 8, Moore discloses a removable cover (64) configured to be removably secured to the first frame panel to provide access through the access aperture.


In regard to claim 11 Moore discloses an automobile having a power source (an automobile by definition has a power source, engine or electric motor, to propel it) a traction system (see unnumbered wheels represented by phantom line circles in figure 4) powered by the power source; and
a frame supporting the power source and the traction system (it is inherent that the Moore automobile has a frame that supports the engine and the traction wheels), the frame having a first frame panel (1, 1a, 1b) with a fully arcuate access aperture (see twin circle fully arcuate opening in figure 2 of Domke) formed therein to provide access to a volume internal to the first frame panel (page 5, lines 30-40 in Moore).

In regard to claim 12, the aperture in Domke has a perimeter substantially defined by a perimeter of at least one ellipse (28, 29).

In regard to claim 13, the aperture perimeter in Domke includes portions defined by first (28) and second (29) intersecting ellipses.

In regard to claim 14, the aperture perimeter in Domke has portions defined by first and second intersecting circles (see abstract).

In regard to claim 15, the Domke aperture discloses a fully arcuate perimeter of the access aperture that follows portions of the perimeters of the first and second intersecting ellipses and has arcuate transition areas adjacent both sides of each of the vertices (31, 32) at the perimeters of the first and second intersecting ellipses.


In regard to claim 16, the Domke arcuate aperture is two continuously curved circles (28, 29) with two transition areas at 31 and 32 without flat portions at the two transition areas located adjacent vertices 31 and 32.

In regard to claim 19, Moore discloses a cover (64) configured to be removably secured to the first frame panel to provide access through the access aperture.



Allowable Subject Matter
Claims 6, 7, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art listed on the attached USPTO form 892 has been cited for the access openings providing on vehicles or equipment to enable repairs and maintenance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545.  The examiner can normally be reached on m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN P WELDON/Examiner, Art Unit 3612                                                                                                                                                                                                        

/JASON S MORROW/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        

kpw